LE-GE OZOZ/ZL/LE NVOS BAD

  

United States District Caget3:20-p0-06646-DWC
wWeAolg Ye 4 Violation Notice

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

=
Dasa ard Three of Cetera | Cfewe Crag FR 9 USC

jo/Zofitge sfc |SGLFR 7.2 (ana)

Piace of Celeeiee

Marah Sh, ore. Ry LS Z.

CAs Cacia Sci! Mas fer Charge

 

 

 

 

 

7 Seay Coca

HADMAT &

=
re Hel - eh

J
Ty-co-co

Dsteorbw ol ld ite

DEFENDANT INFORMATIO

 

Lasi Mor

‘Blu

Db a Becta PAGS 9

[A le Sts helen

APPEARANCE 65. OF THORLAL

Shoz271

APPEARANCE 6S REQUIRED

 

4A 0 @ Bee 4 i checked, pou prea i @
appear in court See
pe eed ec.

WP Bitoe Bi bit ecPemebomer| qecaa ernie pay Bay

total eotlatersl di oF in ley of pein

aie iP Soy Sle ini nyrans

1 fa" Foreiture Amouna
* $30 Processing Fee

PAY THIS AMOUNT AT

Ww CVEUSCoUTS. gay 4 Total Codlateral Cue

 

+ | S¢2.7 R
YOUR COURT DATE

Hate tae oe, pou el be oe of pour aoe dete by ell

 

A oo cowl

Court ascengs Jah

 

 

by tapas that | hon need a ony of thee Vendio moi Ul ig met an acieregons of gia t
Poros 9 sepa toy ee eng at Eh Ler eed lee eed) oF in fee Of peer pop Eee

ML id uy ke dee i

| a

90607 96*

= Capteeglad Saree

Orkpnad CD. Copy

 

Document 1 Filed TTAafEM/20 oRagesbieichuse

(For msuance of a) ares! wanenl or summans|

| state thaton@ictg be Fo) 20 40 while exercising my duties we a
law entorcersent officer in thn Vl te 9 _ District of LieL iin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AQ

The foregoing staiemant is bersed upon

Ol my personal observation © My perscnal investigation

ie infcermation @upplaesd to me fom my fellow officer's obearvaben

A= olher jexpdaun aes

Tas ane WaGot penelby of paqury (al the informatepn which | hae sel horth aoe and on fe
Since

Of Dk velar ogee is ir and Gordes! ct ee bared off my Eracewybenchoes
re 2

_ oa
necuied on ile ‘ eae a. i  ~ i
Date (rinviadiyyyy) Otieers Signature *—
Fal

 

OZOR/ LL

crvobatle Gaueé has been slated fer fie Geuance ol a warrant

LL

Executed on

 

Date (mmddyy) US. Magistrate Judge

HALDBT © Hiartoun meted nec ni rete PASS. © Poor eon PUA reper onel ming
COG. © Corrmrepera! dewvecn keane: (CMY 9 Ciwvereecue! vatacke urrvotead in imcadent
